 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 58 
596 
Cedars-Sinai Medical Center
 and 
California Nurses 
Association. 
Case 31ŒRCŒ8180 
July 28, 2004 
DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held December 11, 12, and 13, 2002, and the administra-

tive law judge™s report recommending disposition of 
them.  The election was conducted pursuant to a Stipu-
lated Election Agreement.  The tally of ballots shows 695 
votes for and 627 against the Petitioner, with 10 chal-
lenged ballots, an insufficient number to affect the re-

sults.   
The Board has reviewed the record in light of the ex-
ceptions and briefs and has decided to adopt the judge™s 

findings
1 and recommendations only to the extent consis-
tent with this Decision and Direction of Second Election. 
Introduction 
The Employer filed timely objections to the election, 
numbered from 1 through 19, with multiple subparts.  In 
Objection 1, the Employer alleged, inter alia
, that the 
Petitioner, by its agents or supporters, made anonymous 
telephonic threats to antiunion bargaining unit employees 
during the ﬁcritical periodﬂ be
tween the filing of the peti-
tion for election, on October 30, 2002,
2 and the election 
itself.   The judge found that, in the months and weeks preced-
ing the election, agents of the Petitioner made several 
threatening telephone calls to
 antiunion employees Chris-
tine Foxon and Scott Barnes; 
she also found that these 
threats were disseminated to other employees in the bar-
gaining unit.  However, applying the Board™s standard 

for party conduct, the judge concluded that the threats 
did not have the tendency to interfere with employees™ 
freedom of choice.  She therefore recommended that the 

portions of Objection 1 relating to the threats to Foxon 
and Barnes be overruled.
3                                                             
 1 The Employer has excepted to some of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-

tive law judge™s credibility resoluti
ons unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Dry Wall Products, 
91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings.    
2 All dates herein are in 2002, unless otherwise noted. 
3 In addition, the judge ultimately
 recommended that Objection 1 be 
overruled in its entirety. The Employer excepts, inter alia,
 to the judge™s rec-
ommendation to overrule Objection 1, and contends that 
the threats to Foxon and Barn
es require that the election 
be set aside.  For the reasons set forth below, we find 

merit in the Employer™s exceptions as they pertain to the 
threats to Barnes.
4  Accordingly, we sustain the portion 
of Objection 1 relating to thes
e threats, set aside the elec-
tion on this basis, and order that a new election be held.
5  Background 
The relevant facts are as follows.  During the Peti-
tioner™s organizing campaign at the Employer, emer-
gency room nurses Foxon and Barnes were among the 
most active opponents of the Petitioner™s organizing ef-
forts.  In this regard, they were involved in recruiting 
other nurses who opposed the organizing efforts to attend 

antiunion meetings; in handing out antiunion flyers and 
information; and in cofounding an antiunion organization 
called ﬁOne Voice, Our Voice.ﬂ  
Beginning sometime in August and spanning through 
October or November, Foxon began to receive a series of 
threatening anonymous telephone calls.
6  The first three 
calls essentially warned Foxon to ﬁback offﬂ her opposi-
tion to the Petitioner and that she ﬁneeded to be carefulﬂ 
about opposing the Petitioner. 
 After receiving the third 
call, Foxon dialed ﬁ*69,ﬂ and the individual who an-
                                                          
 4 As explained further below, we fi
nd that the Employer has failed to 
show that the threats to Foxon to
ok place during the critical period; 
thus, we rely on those threats only to the extent that they add meaning 
and dimension to the threats to Barnes.  
See Dresser Industries, 
242 
NLRB 74, 74 (1979).  
5 In light of our finding that the threats to Barnes, standing alone, 
warrant setting aside the election, we find it unnecessary to pass on the 

Employer™s exceptions to the judge™s recommendation to overrule 

Objections 2 through 19 and the por
tions of Objection 1 that do not 
relate to these threats.  
Although Member Walsh agrees that the election should be set aside 
on the basis of the threats to Barnes, and that the threats to Foxon 
should be relied upon as background evidence, he would adopt, rather 
than find it unnecessary to pass on, the judge™s recommendation to 

overrule the remaining objections, excep
t Objection 3, as he finds that 
they are without merit.  He joins Member Schaumber in finding it un-
necessary to pass on the portions of Objection 3 relating to the vandal-

ism of antiunion employees™ vehicles. 
Chairman Battista would also find 
that the vandalism of the cars of 
three antiunion nonunit employees was objectionable.  News of the 

vandalism was widely disseminated 
among unit employees.  This van-
dalism, when coupled with the 
other conduct found objectionable, 
created a general atmosphere of fear and reprisal. 
6 The record does not reflect the specific dates that these calls oc-
curred.  It indicates only that Foxon spoke to the Petitioner™s lead or-
ganizer, David Monkawa, about the calls
 shortly after what turned out 
to be the final call, and that this discussion took place in November.  
However, there is no indication as to when the final call took place in 
relation to this discussion.  CEDARS-SINAI MEDICAL CENTER
 597
swered the telephone said, ﬁCalifornia Nurses.ﬂ
7  During 
the fourth and final call, the caller told Foxon that he or 
she knew that Foxon had two young daughters and that 
she needed to ﬁthink about [her] family and [her] girls 

and back off.ﬂ    
In November, Barnes also began to receive threatening 
anonymous calls.  Barnes, a pet owner and animal lover, 

received a total of 7 to 10 calls in which the callers vari-
ously told him to ﬁstop fucking with the Unionﬂ; that 
ﬁlittle kittens look good in frying pans;ﬂ that they would 

stab his dogs; and that ﬁwouldn™t it be terrible if [his] 
Corgis were run over.ﬂ
8  These calls stopped at the end of 
November, about 2 weeks before the election. 
Barnes credibly testified that he discussed these threats 
with Foxon, employee Suzanne Geimer, and other co-

workers; he also told 20 to 30 other nurses about the 
threats at an emergency room department meeting.
9  In 
addition, there is evidence in the record that the threats 

had been widely discussed outside of this context, as 
news of the threats had reached a number of other unit 
employees with whom Barnes had not spoken.  In this 

respect, several unit employees, who did not even know 
Barnes, testified that they had heard about the threats.   
Analysis 
In evaluating party conduct during the critical period, 
the Board applies an object
ive standard, under which 
conduct is found to be objectionable if it has ﬁthe ten-

dency to interfere with the employees™ freedom of 
choice.ﬂ  
Cambridge Tool & Mfg. Co., 
316 NLRB 716, 
716 (1995).  In deciding whether such interference has 

occurred under this standard, 
the Board considers: (1) the 
number of incidents of misconduct; (2) the severity of 
the incidents and whether they were likely to cause fear 
among employees in the bargaining unit; (3) the number 
of employees in the bargaining unit subjected to the mis-

conduct; (4) the proximity of the misconduct to the elec-
tion date; (5) the degree of persistence of the misconduct 
in the minds of the bargaining unit employees; (6) the 

extent of dissemination of the misconduct among bar-
gaining unit employees; (7) the effect, if any, of miscon-
duct by the opposing party to cancel out the effects of the 

original misconduct; (8) the closeness of the final vote; 
(9) the degree to which the misconduct can be attributed 
to the party.  See, e.g., 
Taylor Wharton Division, 
336 
NLRB 157, 158 (2001); 
Chicago Metallic Corp
., 273 
NLRB 1677, 1704 (1985), enfd. 794 F.2d 527 (9th Cir. 
1986).  

                                                          
 7 At the hearing, the judge took notice of the fact that the ﬁ*69ﬂ pro-
cedure allows the recipient of a call 
to be automatically connected with 
the last caller.  
8 ﬁCorgisﬂ referred to the breed of dogs Barnes owned. 
9 Apparently, all of these indi
viduals were unit employees.  
As noted above, the judge, applying the above stan-
dard,
10 concluded that the thre
ats to Foxon and Barnes 
did not have ﬁthe tendency to interfere with employees™ 
freedom of choiceﬂ and was ther
efore not objectionable.  
In so concluding, the judge 
reasoned that, even though 
the calls were menacing and intimidating, and were 
likely disseminated to more than 34 voters,
11 anonymous 
threats such as these are view
ed as less likely to be exe-
cuted than direct threats; a
nd, she observed that the calls 
targeted only two members of the bargaining unit.  The 

judge further stated that 
employees in the unit would 
have no reason to believe that the callers who had threat-
ened Foxon and Barnes had the power to effectuate vio-
lence on a significant segment of the bargaining unit; 
thus, she found that the threatening calls would not ob-

jectively cause fear among 
employees in the unit who 
had heard about the calls but did not receive them.  In 
addition, the judge found that the calls ended 2 weeks 

before the election, and it was 
reasonable to assume that 
information of their cessation was disseminated, and that 
the calls did not persist in the minds of voters.  As dis-

cussed below, we disagree with the judge™s findings as 
they relate to the threats to Barnes. 
Contrary to the judge, we find that the threats to Bar-
nes constituted objectionable conduct under the standard 
for party conduct.
12  At the outset, we find that the judge 
erred in positing that these threats were somehow less 

ﬁthreateningﬂ because they were made anonymously 
rather than directly.  Conversely, we believe that, in these 
circumstances, the anonymou
s threats were potentially 
even more
 menacing than a direct threat might have 
been, given that the callers, through some unexplained 
means, knew specific details about Barnes™ lifeŠ
including the type, and even breed, of pets he ownedŠ
and Barnes could not take definite measures to protect 

himself and his pets against individuals whose identities 
he did not know.  Threats su
ch as these are certainly 
quite severe; and where, as here, they are tied to an em-

ployee™s antiunion stance or activities, the threats are 
reasonably calculated to interfere with his freedom of 
choice.  See, e.g., 
G.H. Hess, Inc
., 82 NLRB 463, 465 
                                                          
 10 Although it is not clear from the 
record that the 
Petitioner™s agents 
made these threats, the judge nonetheless applied the standard for party 
conduct since, in her view, based on all the circumstances, unit em-

ployees who heard about the threat
s to Foxon and Barnes could have 
reasonably attributed them to the Pe
titioner.  Neither party has excepted 
to the judge™s application of this standard.   
11 The judge reasoned that, even though the actual margin between 
votes for and against the Petitioner was 68, a ﬁswingﬂ of only 34 votes 
could have changed the results of the election. 
12 We apply the standard for party conduct here because, as noted 
above, there are no exceptions to the judge™s application of this stan-
dard.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 598 
(1949) (recognizing that statements made to employees 
by union representatives that 
are reasonably calculated to 
interfere with the employees™ exercise of freedom of 
choice exceed the permissible bounds of preelection ac-

tivities).  These threats would tend to cause the employ-
ees who had heard about them to reasonably assume that 
the Petitioner was willing to physically harm any em-

ployeeŠor the loved ones of any employeeŠwho op-
posed it or voted against it in the election.   The threats to 
Barnes are even more disturbing when viewed in the 

context of the threats to Foxon, which similarly involved 
threats of bodily harm to Foxon and her two young 
daughters.
13   Further, the threats were disseminated to a determina-
tive number of unit employees.  As noted above, Barnes 

testified that, prior to the election, he personally told 20 
to 30 unit employees about th
e threats; thereafter, the 
threats were widely discussed throughout the unit, as 

evidenced by the fact that 
a number of employees with 
whom Barnes had not spoken had also heard about the 
threats.  As the judge noted
, a relatively narrow ﬁswingﬂ 
of only 34 votes could have changed the results of the 
election;14 and, based on this evid
ence, it appears that at 
least 34 unit employeesŠif not many moreŠhad, in fact, 

heard about the threats 
prior to the election. 
Moreover, the effect of the 
threats was not diminished 
by the fact that they ended 
2 weeks before the election, 
as the judge found.  The evid
ence in the record indicates 
that the threats were discussed by unit employees in the 
intervening period between their cessation and the elec-

tion.  In any event, the seri
ous nature of the threats was 
such that they would tend to linger in the minds of em-
ployees who had heard about them for weeks after the 
threats themselves had ended.  Thus, it is reasonable to 
                                                          
 13 As to the threats to Foxon, we 
note that, because there is no defini-
tive evidence in the record indica
ting that she received any of the 
threatening calls on or after Oct
ober 30, the date the petition for elec-
tion was filed, the Employer has faile
d to show that these threats oc-
curred during the critical period.  As a general rule, the period during 

which the Board will consider conduc
t as objectionable (i.e., the ﬁcriti-
cal periodﬂ) is the period between the 
filing of the petition and the date 
of the election.  
Ideal Electric & Mfg. Co.,
 134 NLRB 1275, 1278 
(1961).  However, the Board has held that this rule does not preclude 
the consideration of prepetition co
nduct where it ﬁadds meaning and 
dimension to related postpetition conduct.ﬂ  
Dresser Industries, 
242 
NLRB 74 (1979).  Thus, 
we rely on the prepetition threats to Foxon 
only to the extent that they add meaning and dimension to the threats to 
Barnes, which occurred in the postpetition period.  In this regard, we 
find that the threats to Foxon were 
sufficiently similar in nature, and 
related to, the threats to Barnes to
 warrant such reliance under the prin-
ciples set forth in 
Dresser Industries,
 supra.      
14 See generally 
Cambridge Tool & Mfg., 
supra
 at 716, in which the 
Board noted that, in making its dete
rmination as to whether conduct has 
the tendency to interfere with employees™ freedom of choice, it consid-

ers, inter alia, the closeness of the election.       
assume that the threats were still fresh in the minds of 
these employees at the time of the election.
15   
In sum, for all of the foregoing reasons, we find that 
the threats to Barnes tended 
to interfere with the free 
choice of a determinative 
number of unit employees.  
Accordingly, we do not view
 the election as reflecting 
the employees™ free choice, and we therefore sustain the 

portion of the Employer™s Objection 1 relating to the 
threats to Barnes, set aside th
e election, and direct a sec-
ond election.   
[Direction of Second Election omitted from publication.]    
 Allen J. Gross, Mark A. Wasserman, 
and, Cheryl Kopizke, At-
tys. (Mitchell, Silberberg & Knupp LLP), 
of Los Angeles, 
CA, for the Employer. 
M. Jane Lawhon, (Law Offices of James Eggleston), 
Oakland, 
CA, for the Petitioner. 
ADMINISTRATIVE LAW JUDGE REPORT AND 
RECOMMENDATIONS 
ON OBJECTIONS 
LANA PARKE, Administrative Law Judge. Pursuant to a peti-
tion filed on October 30, 2002 
1and a Stipulated Election 
Agreement entered into by the parties, an election by secret 
ballot was conducted under the dire
ction and supervision of the 
Regional Director of Region 31 
of the National Labor Relations 
Board (the Board or NLRB) on December 11, 12, and 13 in the 
unit agreed appropriate: 
 All full-time, regular part-time Clinical Nurses I, II, III, and 

staff nurses per diem in positions requiring a current regis-
tered nurse (RN) license, including registered nurses in the 
above classifications who serve as relief charge and/or charge 
nurses, who are employed by the Employer at the Max Factor 
Building, the main towers [Nor
th and South], Thalians Build-
ing, Spielberg Building, 310 Surgery Center, in the Neurosur-
gical Institute, Prostate, Skull Base Institute, GI Motility, IBD 

(Inflammatory Bowel Disorder) Clinic, Pituitary Center, and 
Imaging departments of the Medical Office Towers, and in 
the Pain Center, ISD (Institute for Spine Disorders), Pediatrics 
and Medical Ge
netics Clinics, Cardiology 
Rehab, OB-GYN-
Antenatal Testing, and Imaging departments of the Mark 
Goodson Building; excludin
g all other employees. 
 On December 20, the Employer filed timely objections to 
conduct affecting the references ar
e not available for results of 
the election. On January 17, 2003, the Regional Director issued 
a Report on Objections, Order Dire
cting Hearing and Notice of 
Hearing.2The Report on Objections states that the tally of bal-
lots showed that of approximate
ly 1481 eligible voters, a total 
                                                          
 15 Further, there is no evidence in the record to support the judge™s 
assumption that the news of the cessation of the threats was dissemi-

nated to unit employees.    
1 All dates refer to 2002 unless otherwise indicated. 
2 The report sets forth the Employer™s objections. Each objection in-
cludes multiple subparts, which the 
Employer represented were sup-
porting offers of proof supplied at 
the request of Region 31. In order 
not to confuse the supporting offers of proof with offers of proof made 

at the hearing, I will refer to them herein as ﬁsubparts.ﬂ 
 CEDARS-SINAI MEDICAL CENTER
 599
of 1332 employees cast ballots, of which 695 were cast in favor 
of the Petitioner (also referred to as the Union or CNA), 627 
were cast against the Petitioner, two ballots were void, and 10 
ballots were challenged. 
3 The challenged ballots were not suf-
ficient in number to affect the results of the election. All of the 
Employer™s objecti
onsŠ1 through 19Šwere set for hearing 
before the undersigned. At the h
earing, the Employer withdrew 
Objection 8.4 The Employer did not sp
ecifically withdraw Ob-
jection 7.
5 Inasmuch as the content of Objection 7 is essentially 
the same as Objection 8, the subparts for Objection 7 are 
grouped with those for Objection 8, and as no evidence was 
adduced in support of Objection 7, I also do not consider Ob-
jection 7 in this report. Accord
ingly, objections 1 through 6 and 
9 through 19 are before me. I conducted a hearing in Los Ange-
les, California on February 4 through February 14, 2003. 
On the entire record,
6 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the Employer and the Petitioner, I make the following 
FINDINGS OF FACT AND 
DISCUSSION I. THREATS AND VANDALISM
: OBJECTIONS 1 THROUGH 
3  AND OBJECTION 
5 Objections 1 through 3 (with su
bparts) involve allegations 
that the Union, through agents, 
officials, or supporters, con-
fronted, intimidated, threatened, and committed violence 
against individual employees and supervisors and their families 
and committed acts of vandalism on their property based upon 
their refusal to support the Union.
7 Objection 5 (with subparts) 
alleges that the Union, by its agents, officials, or supporters, 
intimidated and threatened empl
oyees by targeting individuals 
and/or groups for scorn and opprobrium. 
A. Anonymous telephone calls to Cristine Foxon 
During the union campaign, Cr
istine Foxon (Ms. Foxon) was 
an openly antiunion unit employee and part of an ad hoc anti-
union employee group called ﬁOne Voice, Our Voice.ﬂ
8 Be-
tween August and October, Ms. Foxon, who has two young 
daughters, was the object of fo
ur anonymous telephone calls.
9                                                           
 3 As the Employer points out, the ta
lly numbers, as stated in the Re-
port on Objections, do not accurately compute. 
4 Objection no. 8 reads: The Union, by its agents, officials, or sup-
porters, unlawfully used supervisors to create the impression of support 

for the Union. Two subparts set forth the specific conduct supporting 
the objection. 
5 Objection 7 reads: The Union, by its agents, officials, or support-
ers, used supervisors to unlawfully influence employees to support the 
Union. 
6 Petitioner™s unopposed post hearing motion to correct the transcript 
is granted. The motion and enclosed
 corrections are received as ALJ 
Exh. 3. 
7 At the hearing, the Employer wi
thdrew subpart 8 of Objection 1 
and subpart 2 of Objection 3, both of which related to a hit-and-run 
accident. 8 Where not otherwise noted, the findings herein are based on the 
pleadings, the stipulations of co
unsel, and/or unchallenged credible 
evidence. 9 Ms. Foxon was somewhat inconsistent
 as to the timing of the tele-
phone calls. At one point, she said the calls occurred between August 
and November, later she said they 
were between September and Octo-
Ms. Foxon™s child-caregiver took the first two calls. The care-
giver reported to Ms. Foxon that
 the callers warned that Ms. 
Foxon needed to be very careful about opposition to CNA. Ms. 
Foxon took the third call, and a 
voice she did not recognize 
asked why she was opposed to CNA and warned her to back 
off. After hanging up, Ms.
 Foxon pressed Star-69.
10 She then 
heard either an electronic answering system or a live voice say, 
ﬁCalifornia Nurses . . .ﬂ whereupon she interrupted the greeting 
by disconnecting. Sometime in 
September through October, a 
fourth call was made to Ms. Foxon™s cell phone while she was 
driving home from work. A voice she did not recognize told her 
to be careful with her involvement in One Voice, Our Voice, 
saying that the caller knew Ms F
oxon had two little girls, that 
she needed to think about her family and her girls, and that she 
needed to back off. These 
anonymous calls unquestionably 
constitute threats of harm to Ms. Foxon and her children. 
Following the last call, Ms. F
oxon told antiunion employees 
Suzanne Geimer (Ms. Geimer), 
Tina Tyner (Ms.
 Tyner), Scott 
Barnes (Mr. Barnes), and other 
nurses of the threatening calls. 
Shortly thereafter, Ms. Foxon call
ed the Petitioner™s Glendale 
office and spoke to David Monk
awa (Mr. Monkawa), lead or-
ganizer.11 Ms. Foxon expressed her out
rage at the threatening 
telephone calls. Mr. Monkawa deni
ed that the Petitioner was 
involved, pointing out that Ms.
 Foxon could not prove CNA™s 
involvement. Ms. Foxon asked Mr. Monkawa how he would 
like it if she put out a letter to nurses about CNA™s threatening 
phone calls. According to Ms. Foxon, Mr. Monkawa said it 
would not be in Ms. Foxon™s best interest to do that.
12  Ms. 
Foxon answered, ﬁFine. Then it
 is understood. Stop making the 
threatening phone calls to my friends and to myself. Leave me 
alone and we will leave it at that.ﬂ At some point during the 
conversation, Mr. Monkawa inv
ited Ms. Foxon to meet with 
CNA supporters as a group or one-on-one, which she declined. 
Thereafter, Ms. Foxon received 
no further threats. Although her 
testimony on this point is so
mewhat unclear, Ms. Foxon said 
                                                                                            
 ber. Within either time frame, th
e calls began and ended well in ad-
vance of the election. 
10 That procedure permits a telephone
 call recipient to be connected 
with the last caller. 
11 Mr. Monkawa™s testimony, which I accept, placed this call some-
time in November. 
12 Mr. Monkawa denied making any such statement. While I found 
Mr. Monkawa™s testimony to be gene
rally more reliable than that of 
Ms. Foxon, I find it unnecessary to reso
lve credibility in this instance. 
Although Ms. Foxon testified that she felt threatened by Mr. Mon-
kawa™s alleged statement, there is 
nothing in the tenor of the conversa-
tion as she related it, reasonably or objectively to suggest any threat. 

The statement is susceptible of a 
nonthreatening meaning. Given Mr. 
Monkawa™s assertion that Ms. Foxon 
could not prove the origin of the 
calls, the statement, even if made, 
may have related to the imprudence 
of making ill-founded accusations. 
Mr. Monkawa denied making any 
such statement. While I found Mr. 
Monkawa™s testimony to be gener-
ally more reliable than that of Ms. Foxon, I find it unnecessary to re-

solve credibility in this
 instance. Although Ms. Foxon testified that she 
felt threatened by Mr. Monkawa™s alleged statement, there is nothing in 
the tenor of the conversation as she related it, reasonably or objectively 

to suggest any threat. The statement is susceptible of a nonthreatening 
meaning. Given Mr. Monkawa™s a
ssertion that Ms. Foxon could not 
prove the origin of the calls, the st
atement, even if made, may have 
related to the imprudence of making ill-founded accusations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 600 
she became an outspoken opponent of CNA after receiving the 
last call in which her children were mentioned. 
B. Anonymous telephone calls to Scott Barnes 
Mr. Barnes was an active opponent of unionization, making 
and distributing antiunion flyers and co-founding One Voice, 
Our Voice. He was also a f
ond animal owner. Beginning in 
November, Mr. Barnes received seven to ten anonymous 
threatening telephone calls prior 
to the election. The callers, 
both men and women, told Mr. Barnes, variously, to stop 
f_______ with the union, that little kittens looked good in a 
frying pan, and that it would be terrible if his Corgis were run 
over. One caller made referen
ce to stabbing his dogs. These 
anonymous calls unquestionably cons
titute threats of harm to 
Mr. Barnes™ pets and, by extension, to him. 
Mr. Barnes told Ms. Geimer, 
Ms. Foxon, and various other 
coworkers of the threats, and related them to 20 to 30 employee 
attendees at a staff meeting of 
the emergency room department. 
Sometime toward the end of November, at the emergency room 
nurses™ station, Mr. Barnes 
asked Ms. Foxon, whose husband 
was a sergeant with the Beverly Hills police department, how to 
trace telephone calls through the po
lice. Thereafter, Mr. Barnes 
received no further threatening calls. He reported their cessa-
tion to Ms. Foxon and Ms. Geimer. 
C. Anonymous telephone calls to Suzanne Geimer 
In the 2 months prior to the election, Ms. Geimer, a vocal 
opponent of the Petitioner, received ten or more phone calls in 
which the caller hung up when the phone was answered. On 
two occasions, lengthy musical recordings were left on her 
answering machine. Ms. Geimer told other unit employees that 
ﬁdifferent ones of usﬂ had got
ten ﬁstrangeﬂ telephone calls and 
ﬁthreateningﬂ telephone calls 
and that Ms. Foxon was con-
cerned because she had two children. Viewed objectively, the 
telephone calls to Ms.
 Geimer were annoying and even unset-
tling. However, I cannot find that
 receipt of merely annoying 
telephone calls can reasonabl
y constitute any threat. 
The Employer also contends that Rudy Cole (Mr. Cole) who 
manages political campaigns in Beverly Hills, threatened Ms. 
Geimer by telling her she should pull back from her antiunion 
stance as it might damage her husband™s political career. Even 
assuming the advice emanated from the Union, there is nothing 
in that statement that could be considered an objectionable 
threat. Viewed objectively, the statement is no more than a 
reasonable political predicti
on that antiunion opinions may 
repulse some constituents. 
D. Confrontation of employees 
in the Employer™s cafeteria 
Regarding this subpart, the Em
ployer presented evidence 
from employee Russell Van Stroud 
(Mr. Stroud). Mr. Stroud 
testified that on the Sunday befo
re the election after visiting 
hours, he saw two unidentified women in ﬁscrubsﬂ in the cafe-
teria surrounded by a group of five to eight (also unidentified) 
individuals.13 Members of the group yelled and screamed at the 
                                                          
 13 ﬁScrubsﬂ designates the casual medical garb worn at work by 
many of the Employer™s nurses an
d other employees. Under the cir-
cumstances, it is reasonable to infer 
that the two targets were antiunion 
unit nurses and that the group was composed of union supporters. 
two women such statements as, ﬁWe need this. Our future de-
pends on this. F___ you.ﬂ The two women who had been the 
focus of the group hurried out of the cafeteria, and the group 
gathered around a table and talked. When security entered the 
cafeteria, the group left. The Petitioner disputes the accuracy of 
Mr. Stroud™s account, and it is true that there are unexplained 
inconsistencies between his testim
ony and that of security offi-
cers. However, I find it unnecessary to resolve any credibility 
issues, as, even when viewed in a light most favorable to the 
Employer, I do not find any thr
eat(s) were made. In determin-
ing whether statements amount to
 threats of retaliation, the 
Board applies the test of ﬁwheth
er a remark can reasonably be 
interpreted by an employee as a threat.ﬂ The actual intent of the 
speaker or the effect on the listener is immaterial. 
Smithers Tire, 308 NLRB 72 (1992). Applying that test, I find that in 
spite of the offensiveness of the confrontational conduct by 
unidentified union supporters, the supporters made no menac-
ing gestures or undertakings, and I cannot find their conduct to 
constitute threats. Even assuming the conduct constituted im-
plied threats to the two employees, it is not sufficient to require 
setting aside the election. The Bo
ard recognizes that, as stated 
by the court in 
Nabisco, Inc. v. NLRB
, 738 F.2d 955, 957 (8th 
Cir. 1984), ﬁA certain measure of
 bad feeling and even hostile 
behavior is probably inevitable in any hotly contested election.ﬂ 
In Nabisco, the Board overruled objections based on anony-
mous stoning of an antiunion 
employee™s house and accompa-
nying threat of coworker ostracism. Citing Nabisco, the Board 
found a coworker™s warning that an employee ﬁcould just wait 
and see what happened to himﬂ if he did not vote for the union 
did not require the election be set aside. 
Cal-West Periodicals, 
Inc., 330 NLRB 599 (2000). 
E. Confrontation of Janice Bu
ehler by unidentified party 
Janice Buehler (Ms. Buehler) is the Employer™s Director of 
Recruitment and Work Force Planning, a nonunit position. 
Prior to the election, while wearing a ﬁNo Unionﬂ button on her 
identification badge, Ms. Buehler was accosted in the elevator 
by an unidentified male. The man told her he ﬁshould pull that 
badge from [her].ﬂ I find the unprovoked conduct of the uni-
dentified man to be threatening and that Ms. Buehler could 
reasonably infer that it related to her antiunion position. Ms. 
Buehler reported the incident
 only to nonunit employees. 
F. Request for information to Imelda Pichon-Queja 
CNA representative ﬁDaphneﬂ 
asked employee Imelda 
Pichon Queja (Ms. Queja) to give her a work schedule for the 
Employer™s per diem nurses, 
which request Ms. Queja re-
fused.14 [] There is no evidence of any menace in the request, 
and I find Daphne™s conduct cannot
 reasonably be construed as 
a threat. 
G. Alleged threat to Concepcion Arostegui 
During the month of October,
 unit employee and CNA sup-
porter, Esther Wood (Ms. Wood) 
solicited employee signatures 
on a union-sponsored petition st
ating employee support for a 
                                                                                            
 However, there is insufficient evid
ence to support an inference that any 
confronter was a union representative. 
14 The Employer also contends that 
this incident supports Objection 4. 
 CEDARS-SINAI MEDICAL CENTER
 601
pension plan. Ms. Wood solicited 
in all nursing departments, 
speaking to about 40 employees. 
In the second weck of Octo-
ber, Ms. Wood solicited the signature of employee Concepcion 
Arostegui (Ms. Arostegui). Acco
rding to Ms. Arostegui, when 
she told Ms. Wood she was not interested in the petition, Ms. 
Wood said, in her normal tone of voice, ﬁWell, if the Union 
passes through, you are going to regret this.ﬂ Ms. Concepcion 
testified she had been ﬁirritate
dﬂ by Ms. Wood; she told co-
workers she did not know what business Ms. Wood, as a per 
diem nurse, had talking about retirement. 
Ms. Wood denied telling Ms. 
Concepcion she would ﬁregret 
this.ﬂ As a witness, Ms. Wood
 had an exceptionally gentle 
manner and soft voice. She had to
 be reminded repeatedly to 
speak up. Because of her manner and because there is no evi-
dence any other employee complained of her solicitation meth-
ods, I credit Ms. Wood™s account. I conclude that Ms. 
Arostegui could not reasonably 
have perceived any threat. 
H. Alleged threats to Usa Kanchanapoomi 
Prior to December, unit employee Usa Kanchanapoomi (Ms. 
Kanchanapoomi) was accustomed to walking from work to her 
parked car with the same group of coworkers. Two weeks be-
fore the election, while the group walked to the parking area, a 
CNA representative joined them. The representative tried un-

successfully to interest Ms. Kanchanapoomi in the Union. 
When rebuffed, the representativ
e said to Ms. Kanchanapoomi, 
ﬁIf you are not interested, can you do me one thing? Do not 
come to vote now.ﬂ 
Ms. Kanchanapoomi™s coworkers said, ﬁIf the Union [is 
elected], you are going to be included in the Union. Why do 
you not work somewhere else [w
here] they do not have the 
Union?ﬂAs the group neared their cars, the CNA representative 
said, ﬁRemember, do not come to vote.ﬂ 
Following the above exchange, Ms. Kanchanapoomi™s co-
workers no longer walked with her. I find there is nothing in the 
CNA representative™s request to Ms. Kanchanapoomi that she 
not vote or in her coworkers™ suggestion that she find another 
job and their subsequent avoidance of her to constitute any 
threat. See 
Terry Machine Co
., 332 NLRB 855 (2000). 
Some days later, upon Ms. Ka
nchanapoomi™s saying she had 
voted ﬁnoﬂ in the election, prounion coworker ﬁPennyﬂ warned 
her to be careful what she said because the Union was ﬁa ma-
fia.ﬂ I find Penny™s statement constitutes an implied threat by a 
third-party. Ms. Kanchanapoomi did not mention the ﬁmafiaﬂ 
statement to anyone. 
I. Union dissemination of 
false information about  
Ninfa ﬁLanaﬂ Espejo Sometime the week of the election, the Petitioner or its sup-
porters widely disse
minated a flyer falsely accusing Ninfa 
ﬁLanaﬂ Espejo (Ms. Espejo) of vi
olations of federal labor law. 
The flyer stated: 
  WARNING! nurse Alert! Lana Espejo, RN, Clin 3 . . .  

CNA charges Espejo with violations of federal labor 
law for briberyŒopenly soliciti
ng ﬁNOﬂ votes against CNA 
in exchange for promotions 
due to her ﬁconnectionsﬂ with 
[Human Resources]. (Incide
nts documented: December 2 
through December 9, 2002.)  Ms. Espejo learned of the flyer on December 10. Over the 
following 2 days, Ms. Espejo visited every nursing unit and 
told employees the flyer was false. Some employees joked that 
they wanted their promotions, some were sympathetic, some 
gave her ﬁdirty looks,ﬂ and so
me ﬁyelledﬂ at her. Employee 
Lily Factor said in an unpleasant voice, ﬁWell what do you 
have there, Lana!ﬂ During her se
lf-vindication tour of the units, 
Ms. Espejo™s beeper sounded ei
ght times. When she returned 
the calls, she was connected, 
variously, with a modem, fax 
machines, patient room, and 
a phone booth. Every day after 
that, Ms. Espejo received at least three false beeper signals a 
day. While possibly libelous, I fi
nd the flyer™s fabrications can-
not objectively be considered th
reatening. I also find the obnox-
ious beeper misuse, while a
nnoying, cannot reasonably have 
been perceived as threatening. 
J. Alleged threat to Maria Basco 
In early December, without her permission, the Petitioner 
printed a photograph of unit employee Maria Basco (Ms. 
Basco) as a union supporter on 
a union flyer. Ms. Basco circu-
lated an open letter to cowork
ers expressing outrage over the 
Union™s use of her photograph. She also confronted the co-
worker photographer who apologized. On December 5, Mr. 
Monkawa called Ms. Basco and also apologized for the unau-

thorized photograph. Ms. Basco sc
olded him; he continued to 
apologize and offered to send a union attorney to talk to her.
15 Ms. Basco said, ﬁIf there is going to be a lawyer, it is my law-
yer against you.ﬂ On the same day, Ms. Basco distributed her 
own flyer to coworkers stating her anger that the Union had 
published her photograph without 
her consent. While the unau-
thorized use of Ms. Basco™s 
photograph might be civilly ac-
tionable, it cannot reasonably be
 found threatening or coercive 
and does not otherwise constitute
 objectionable behavior. See 
Gormac Custom, Mfg., 335 NLRB 1192 (2001). 
K. Alleged harassment of Scott Barnes 
On November 20, the Petitioner held an open community 
meeting to allow unit employees to talk to political representa-
tives about the union drive at 
the Employer. The Petitioner 
established a sign-in table outsi
de the conference room of a 
local hotel where the meeting was held. Mr. Barnes gave the 
following account of his experience: 
 Prior to the commencement of the meeting, Mr. Barnes 
appeared at the sign-in table carrying a box of antiunion 
flyers. The CNA representative conducting sign-in told 
him that CNA was not passing out leaflets, and they would 
appreciate it if he also refrained. Mr. Barnes walked a 
short distance away to the elevators and while there, heard 
the CNA representative tell someone to ﬁcall security.ﬂ 
Shortly thereafter, a hotel security guard came to Mr. Bar-
nes at the elevators and told 
him he could not stand there. 
                                                          
 15 In its posthearing brief, the 
Employer characterizes Mr. Mon-
kawa™s offer as a threat, but it appears from Ms. Basco™s somewhat 

confused testimony that the offer of
 an attorney was presented as an 
offer to ﬁhelp [Ms. Basco] out 
on something.ﬂ Although Ms. Basco 
testified that Mr. Monkawa™s offer bot
h scared and upset her, there is 
nothing in her relation of the convers
ation that would reasonably justify 
such a reaction.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 602 
The guard then followed Mr. Barnes as he moved about 
the lobby area, telling him two more times that he could 
not stand where he was. Mr. 
Barnes believed employees 
coming to the meeting saw his interaction with CNA and 
the security guards. Mr. Barn
es left the hotel, telephoned 
the Employer™s human res
ources hot line and reported 
what had occurred. Thereafter, when he returned to the ho-
tel without his box of flyers, the hotel manager apologized 
to him. Mr. Barnes was told that questions would be an-
swered at the end of the 
meeting and that people who 
wanted to ask questions were
 to submit them in writing. 
Mr. Barnes chose not to s
ubmit a written question. He 
asked a CNA representative if 
he could ask a question dur-
ing the meeting; the representative told him if he had any 
questions, he could put them on a card and leave it on his 
way out. Mr. Barnes attended the meeting and saw atten-
dees asking questions and making comments. 
 CNA representative Elizabeth Campbell (Ms. Campbell) 
gave a different account. Ms. Ca
mpbell testified that Mr. Bar-
nes told her he had campaign literature in the box. Ms. Camp-
bell told him no literature would be distributed at the meeting 
and offered to store the box. She neither called hotel security 
nor encouraged security to follow Mr. Barnes. CNA did noth-
ing to prevent Mr. Barnes™ attendance at the meeting. 
I do not find it necessary to resolve credibility between Mr. 
Barnes and Ms. Campbell as I find that, even if Mr. Barnes™ 
version is accepted, it evidences no objectionable conduct. The 
Employer argues that the harassment of Mr. Barnes by hotel 
security ﬁgave the clear impression to others that, if you were a 
known [employer] supporter . . . CNA would aggressively har-
ass and intimidate you if you expressed opposition to their or-
ganizational efforts, thus viola
ting Section 7 rights.ﬂ However, 
there is no evidence linking hotel 
security™s actions to the Peti-
tioner, and, particularly in light of the fact that Mr. Barnes re-
ceived an apology from the hotel manager, no evidence that 
knowledge of the incident would,
 objectively, intimidate other 
employees. The only conduct at th
e hotel reasonabl
y ascribable 
to the Petitioner amounted to no more than a possibly discour-
teous rejection of Mr. Barnes
™ full participation at a union-
organized meeting and cannot r
easonably be c
onstrued as a 
threat. See 
Bell Trans
, 297 NLRB 280 (1989). 
L. Vandalism of employees™ automobiles 
Laura Weatherby (Ms. Weatherby), assistant to the nurse 
manager, was employed as a Clinical Nurse 4 (CN4), a classifi-
cation the parties had stipulated
 was a supervisory position, 
ineligible to vote. She passed 
out antiunion material and expli-
cated the Employer™s union oppos
ition to unit employees prior 
to the election. On December 7, upon returning to her automo-
bile after work, she saw a two-foot long deep scratch on the 
driver™s door. At home, she disc
overed a similar 
scratch on the 
trunk. On the following Monday, December 9, she reported the 
damage to security and her co
workers. A professional estimate 
obtained after the election se
t the damage at about $585. 
Kimberly Townsend, CN4, diss
eminated information about 
the Employer™s union opposition to unit employees prior to the 
election. On December 11, the 
first day of voting, she found 
catsup on her car. She had it buffe
d off at a cost of $65. She 
told a coworker of the incident 
and reported it to security. Four 
to five employees commiserated with her. 
Cristine Luper (Ms. Luper), CN
4, was openly antiunion. On 
the second day of the election, December 12, at about 7:10 
p.m., she found her automobile damaged by a long, deep 
scratch on its front. A paper protruded from the hood seam of 
the car, on which was typed, ﬁThi
s is for being Pro Administra-
tion.ﬂ On the following day, De
cember 13, Ms. Luper gave the 
note to the Employer™s counsel a
nd told coworkers of the inci-
dent. Damage repair estimate, 
obtained after the election, is 
$1396.16 M. Discussion 
The Board applies an objective test in evaluating party con-
duct during an election™s critical
 period, i.e., whether the con-
duct has ﬁthe tendency to inte
rfere with the employees™ free-
dom of choice.ﬂ 
Cambridge Tool Mfg
., 316 NLRB 716 
(1995).17 The Board considers nine factors in applying the 
Cambridge test:  
 (1) The number of incidents; (2) the severity of the incidents 
and whether they were likely to cause fear among the em-
ployees in the bargaining unit™ (3) the number of employees 
in the bargaining unit subjected to the misconduct; (4) the 
proximity of the misconduct to the election; (5) the degree to 
which the misconduct persists 
in the minds of the bargaining 
unit employees; (6) the extent of dissemination of the mis-
conduct among the bargaining unit
 employees; (7) the effect, 
if any, of misconduct by the opposing party to cancel out the 
effects of the original misconduct; (8) the closeness of the fi-
nal vote; and (9) the degree to which the misconduct can be 
attributed to the party. [
Harsco Corp
., 336 NLRB 157, 158 
(2001)].  
 The Board, accepting ﬁthe general proposition that employ-
ees reasonably are less concerne
d about nonagent threats than 
about threats emanating from the union,ﬂ
18 applies a more strin-
gent objective test if the conduct in question is that of a third 
party rather than a union agent. Third party threats rise to the 
level of objectionable conduct only
 when ﬁso aggravated as to 
create a general atmosphere of fear of reprisal rendering a free 
election impossible.ﬂ 
Westwood Horizons
 Hotel, 270 NLRB 
802, 803 (1984). In evaluating the conduct, the Board considers 
the following criteria: 
                                                            
 16 I rejected the Employer™s offers
 of proof as to two additional 
anonymous acts of vandalism: the egging of antiunion employee Tina 
Tyner™s car following a heated discussion with prounion employee Joao 
De Silva and the discovery of a nail in the tire of antiunion employee 

Margo Herman™s car on December 13. I also rejected the Employer™s 

offer to prove that during the first 8 months of 2002, security received 
no reports of damage to employees™ cars but, during the critical period, 
received five reports of automobile vandalism. 
17 Specifically with regard to thr
eats, the Board invokes ﬁthe familiar 
rule that the test to be applied is
 whether a remark can reasonably be 
interpreted by an employee as a threat.ﬂ  
Smithers Tire, 308 NLRB 72 
(1992). 
18 Robert Orr-Sysco Food Services
, LLC, 338 NLRB 614, 615 
(2002). 
 CEDARS-SINAI MEDICAL CENTER
 603
[T]he nature of the threat itself . . . whether the threat en-
compassed the entire bargaining unit; whether reports of the 
threat were disseminated widely within the unit; whether the 
person making the threat was capable of carrying it out, and 
whether it is likely that the employees acted in fear of his 
capability of carrying out the threat; and whether the threat 
was ‚rejuvenated™ at or near the time of the election. [Foot-
notes omitted.] Ibid. 
 The threats herein consist of those made in anonymous 
phone calls to Ms. Foxon and Mr. 
Barnes, the threat to Ms. 
Buehler by an unknown party, and the coworker threat to Ms. 
Kanchanapoomi. The latter two th
reats are clearly third party 
threats and must be evaluated un
der the third party standard of 
Westwood Horizons Hotel, supra. 
Neither of the threats to Ms. 
Buehler or Ms. Kanchanapoomi 
encompassed the bargaining 
unit and neither was disseminated 
widely within the unit. Since 
the threat to Ms. Buehler was not made to or disseminated to 
any unit employee, there is no 
basis for finding it had any im-
pact on voter action. Antioch Rock & Ready Mix, 327 NLRB 
1091, 1093 (1999). As to the ﬁmaf
iaﬂ statement made to Ms. 
Kanchanapoomi, the coworker predicted only a speculative and 
objectively farfetched peril. Mere
ly ﬁoverbearing or exuberant 
remarks to coworkersﬂ do not overturn an election, 
Q.B. Re-
builders, Inc
., 312 NLRB 1141, 1142 (1993), and neither 
should fantastic comments. Moreove
r, neither threat affected 
Ms. Buehler or Ms. Kanchanapoom
i™s actions with regard to 
the electionŠMs. Buehler was not an eligible voter, and Ms. 
Kanchanapoomi had already voted at the time the ﬁmafiaﬂ 
statement was made. Accordingly,
 none of the criteria being 
met, the threats to Ms. Bueh
ler and Ms. Kanchanapoomi did 
not ﬁcreate a general at
mosphere of fear of reprisal rendering a 
free election impossible.ﬂ 
Westwood Horizons Hotel
, supra. The threats to Ms. Foxon and Mr. Barnes are not so easily 
categorized as third-
party threats. The telephone threats as well 
as the acts of vandalism committed during the critical period 
were anonymous. In an effort to identify sources of the anony-
mous telephone calls, 
the Employer subpoenaed the Union™s 
telephone billing records. The Em
ployer contended that tele-
phone records of CNA representatives™ cell phone use would, if 
they showed calls to Ms. Foxon, 
Mr. Barnes, or other targeted 
antiunion employees, create a st
rong inference that the anony-
mous calls were placed by the CNA possessor of the cell 
phone. While agreeing with the 
Employer™s reasoning, I con-
cluded that after-the-fact establishment of responsibility for the 
telephone calls is not 
relevant to the question of what impact 
the calls had on employees™ el
ection choice. Rather, the ques-
tion is whether employees who 
knew of the telephone threats 
could objectively and re
asonably infer that representatives of 
the Union had made them.
19 Although the threats were anony-
mous and therefore not clearly attributable to the Petitioner, 
Ms. Foxon, by employing her telephone™s star-69 function, 
gained information that gave her reason to believe that at least 
one of the calls had been placed from the Petitioner™s office. 
She and others disseminated th
at information along with the 
substance of the calls. Ms. Foxon 
and Mr. Barnes™ calls appear 
                                                          
 19 Accordingly, I did not require the Petitioner to furnish billing re-
cords of cell phones issued to its employees. 
to have been grouped together in the minds of the dissemina-
tors, and it is not unreasonable to 
infer that employees learning 
of the anonymous calls may have attributed them to the peti-
tioner. I have, therefore, evalua
ted the threats to Ms. Foxon and 
Mr. Barnes under the criteria the Board has established for 
determining if party conduct has ﬁt
he tendency to interfere with 
the employees™ freedom of choice.ﬂ 
Cambridge Tool Mfg
., 
supra. Ms. Foxon and Mr. Barnes colle
ctively received fourteen 
anonymous telephone calls between October and the end of 
November. Many of the calls were menacing and intimidating, 
threatening harm to family and pets.
20 Although the voting 
complement is large--approxim
ately 1481 eligible votersŠthe 
Petitioner won the election by a relatively small margin of 68 
votes and a shift of 34 votes co
uld have changed the election 
results. As the Employer cont
ends, the election was close.
21 From the evidence presented, it is reasonable to infer that in-
formation about the telephone thr
eats was disseminated to more 
than that 34 voters. However, in spite of the malice behind the 
calls. they were anonymous and targeted only two members of 
the bargaining unit. Objectively, anonymous threats are proba-
bly viewed as less likely to be executed than direct threats.
22 Further, unit employees had no reas
on to believe that the callers 
had the power or motivation to 
effectuate violence on ﬁa sig-
nificant segment of the bargai
ning unit.ﬂ See Q.B. Rebuilders, 
supra at 1142. I find the calls w
ould not reasonably be expected 
to cause general fear among employees in the bargaining unit 
who learned of them but did 
not themselves receive calls. 
Moreover, the threatening calls
 ended approximately 2 weeks 
before the election.
23 It is reasonable to assume that information 
of their cessation was also disse
minated, and no evidence was 
adduced to show that consciousness of the misconduct persisted 
in the minds of unit employees. Therefore, I find that the 
anonymous telephone calls to Ms. Foxon and Mr. Barnes, al-
though despicable, did not have ﬁthe
 tendency to interfere with 
voting employees™ freedom of choiceﬂ 
Cambridge Tool Mfg.
, supra, and do not warrant setting aside the election. 
As to the acts of vandalism, there is nothing to justify attrib-
uting that conduct to the Petitioner. I have considered whether 
the acts of vandalism should be considered in conjunction with 
                                                          
 20 Even when applying the third-party test, the Board has consis-
tently considered threats of physical violence and property damage to 
create an atmosphere of fear and reprisal sufficient to set aside an elec-
tion. 
Robert Orr-Sysco Food Services, LLC
, supra at slip op. 2, and 
cases cited therein; 
Stannah Stairlifts, Inc.
, 325 NLRB 572 (1998); 
Westwood Horizon Hotel
, supra; 
Electra Food Machinery, Inc
., 279 
NLRB 279 (1986); 
RJR Archer, Inc.
, 274 NLRB 335 (1985). 
21 The Board carefully scrutinizes objections when the vote is close. 
Robert Orr-Sysco Food Services, LLC
, supra; 
Smithers Tire,
 supra at 73. 
22 Cases in which the Board has set aside elections based, in part, on 
anonymous threats generally include one or more direct threats: 
Electra Food Machinery, Inc.,
 supra; 
RJR Archer, Inc
., supra. See also A
rmour 
Food Co
., 288 NLRB 1 (1988) (anonymous threatening and harassing 
phone calls to employees with reputations as informers not likely to 
cause employees to fear similar treatment simply because they did not 
favor the union.) 
23 See 
Duralam, Inc
., 284 NLRB 1419 (1987) effects of third-party 
threats occurring 2 weeks before the election were dissipated by the 
time of the election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 604 
the anonymous telephone threats to Ms. Foxon and Mr. Barnes. 
I don™t find the evidence supports any such linkage. The van-
dalism was separate in time from 
the telephone threats, targeted 
different employees, involved
 actions different from those 
threatened in the telephone calls, and did not suggest any over-
lap. Therefore, I view the tele
phone threats and the vandalism 
as separate instances of misconduc
t, the latter be
ing ascribable 
only to anonymous third parties. Evaluating the acts of vandal-
ism under the third party test, I 
cannot find that the conduct was 
ﬁso aggravated as to create a general atmosphere of fear of 
reprisal rendering a free election impossible.ﬂ 
Westwood Hori-
zons Hotel
, supra, at 803. The acts 
of vandalism were limited in 
number, and there is no evidence
 of widespread dissemination. 
I find the acts of vandalism do not
 justify setting aside the elec-
tion. Accordingly, I recommend that Objections 1 through 3 and 5 
be overruled. 
II. OBJECTION 
4 Objection 4 (with subparts) invol
ves allegations that the Un-
ion, by its agents, officials,
 or supporters, intimidated and 
threatened employees by acts of trespass to the Employer™s 
property, and unlawfully create
d the impression that the Em-
ployer was not in control of its own facility. 
A. Alleged Acts of Trespass 
1. During early to mid Novemb
er, nurse supervisor Michael 
Manasse (Mr. Manasse) and three 
security guards confronted a 
person with union literature in the conference room of floor 5 
NE who was speaking to several on-duty members of the nurs-
ing staff. When asked to leave, the self-identified representative 
of CNA protested that the Employer was interfering with em-
ployees™ right to organize but le
ft without further discussion.  
2. On the Saturday before th
e election, Mr. Manasse along 
with security guards confronted a CNA representative in the 
conference room of floor 5 SW A security officer told the rep-
resentative that it was the fourth time they had escorted him 
from the Employer™s premises and that if the trespass occurred 
again, security would call LAPD.
24 The representative protested 
loudly but left.  
3. In November, four CNA representatives, including 
Fredrico ﬁChitoﬂ Quijano (Chito) came to Ms. Arostegui™s 
work area and tried to give her a card and CNA literature. She 
told them she was not interested in the Union.  
4. During the 2 months preceding the election, Sgt. Alex 
Acevedo (Sgt. Acevedo), employer security officer, received 
50-60 reports of unauthorized CNA representative presence in 
areas of the Employer™s premises.  
5. On November 25, Sgt. Acevedo received a complaint that 
a CNA representative was in the employee break area of the 
sixth floor. On arrival on the sixth floor, Sgt. Acevedo found 
the representative in the sitting ar
ea and instructed him to leave. 
With a raised voice the representative insisted that he would not 
leave because he was in a public area. After about 10 minutes, 
Sgt. Acevedo and two other security guards escorted him out.  
                                                          
 24 Los Angeles Police Department. 
6. On two occasions, Sgt. Acevedo asked Mr. Monkawa to 
leave the plaza level where members of the public gathered. 
Mr. Monakawa refused, sayi
ng it was a public area.  
7. In the first week of December, Sgt. Acevedo found a CNA 
representative sitting on the pl
aza level calling to nurses and 
handing out union flyers.  
8. On December 7, after visiting hours, Wilbur Guevare (Of-
ficer Guevare), employer security officer, was called to the fifth 
floor where he found three to four security guards. The guards 
then escorted several CNA representatives from the hospital. 
Later that same evening, in 
the course of making security 
rounds after 9:00 p.m., Officer Guevare discovered eight CNA 
representatives without hospital 
passes talking to nurses in the 
cafeteria. The guards asked them to leave and after loud pro-
tests from both CNA representatives
 and nurses, they did. The 
episode lasted about 15 minutes.  
9. On December 9, Officer Guevare with two other security 
guards confronted a CNA representative in the cafeteria who 
was filming with a video camera. During the confrontation, the 
CNA representative ﬁkind of push[ed]ﬂ the guards. Officer 
Guevare asked him to leave, and the security guards ﬁwalked 
him out.ﬂ  10. On November 14, Gary Armstrong (Officer Armstrong), 
employer security officer, was called to the plaza level at 7 p.m. 
Security officers Flores and Harris were also there. More than 
five CNA representatives were passing out flyers. The officers 
asked for the union literature, an
d the representatives handed it 
over. The officers told the CNA group they could not be there. 
One of the representatives, in
 a loud voice, asked for the 
guards™ names. After about 10Œ
15 minutes, the group left the 
plaza level and went to the cafeteria.  
11. Later on the same day, November 14, Officer Armstrong 
witnessed a confrontation betw
een the Administrator on Duty 
(AOD) and a CNA representative in the plaza area. When the 
AOD asked the representative to l
eave, she protested, asked the 
AOD for identification, and threat
ened to report her. The repre-
sentative left after about 10 minutes.  
12. On November 22, Officer Armstrong told three to four 
CNA representatives they could not be on the plaza level and 
directed them to the cafeteria. One of the representatives argued 
and protested in a loud voice
. After 10Œ12 minutes, Officer 
Armstrong escorted them to the elevator.  
13. On December 8, Cassius Harris (Officer Harris), em-
ployer security officer, confronted an individual on the plaza 
level who could not account for his presence there. The officers 
escorted him from the property.  
14. On December 11, Officer Harris told about ten CNA rep-
resentatives they were not allowed to be on the plaza level, and 
they left without incident.  
15. On one occasion within the 2 months preceding the elec-
tion, Officer Harris found CNA representatives and people both 
with and without employee badges
 in the cafeteria after hours. 
Security supervisor told the officers to ﬁback off,ﬂ which they 
did, and the group applauded.  
16. Ms. Espejo testified that prior to the election, she saw 
CNA representatives on patient floors nearly every evening she 
worked. A few days before the election, between 7 to 8:30 
p.m., she called security to report a CNA representative™s pres-
 CEDARS-SINAI MEDICAL CENTER
 605
ence on her work floor (sixth floor). When security reported to 
the floor, the CNA representative was sitting in the sixth floor 
lobby.
25 Viewed objectively, there is no basis for considering the 
CNA agents™ unauthorized forays into unit employees™ work 
areas to have threatened any employee. There is no evidence 
CNA representatives did other 
than solicit employee support 
for the union during their visits, and employees apparently felt 
free to call for security assistance to remove the interlopers. 
The Employer cites no authorit
y for the proposition that a un-
ion™s campaign techniques of trespass and even work disruption 
constitute objectionable conduct.
 An unpublished decision re-
ferred to by the Board in 
Sunshine Convalescent Hospital, Inc
., 187 NLRB 688 (1971), suggests that such conduct does not 
warrant setting aside an election. As to the Employer™s conten-
tion that the repeated trespasses created the impression the Em-
ployer was not in control of its
 own facility, the evidence sup-
ports a contrary impression. 
Although unit employees repeat-
edly received visits from CNA representatives during working 
time, they also repeatedly saw security escort the CNA repre-
sentatives, sometimes under vocifer
ous protest, from the work 
areas. Objectively, it is reasonable to infer that unit employees 
saw an ongoing demonstration of the Employer™s control of its 
facility. The cases cited by th
e Employer in support of this 
objection are inapposite. In 
Phillips Chrysler Plymouth
, 304 
NLRB 16 (1991), two union organizers were present in the 
employer™s shop area during the 45-minute period prior to the 9 
a.m. preelection conference. The organizers refused the man-
ager™s request to leave the shop area and wait in the reception 
area until the preelection conference, engaged in a ﬁshouting 
matchﬂ in front of employees, a
nd persisted in remaining in the 
shop area even after police arri
ved. Again, the conduct set out 
in North of Market Senior Services
, 204 F.3d 1163, 1169 (D.C. 
Cir. 2000), which warranted remand to the Board, involved 
election-day conduct. In that case, at the direction of the Board 
agent conducting the election, union agents walked through the 

employer™s facilities, telling employees that they had been sent 
by the Board to tell them when the polls were open, even going 
so far as to walk into rooms where patients were being exam-
ined and openly rejecting a mana
ger™s instruction that employ-
ees were to use their lunch breaks to vote. The conduct in those 
cases involves successful floutin
g of the employers™ property 
rights and is far more egregiou
s than the Petitioner™s often-
thwarted surreptitious campaig
n maneuvers, herein. Accord-
ingly, I find no basis in the Peti
tioner™s conduct in this regard 
for setting aside the election. 
                                                          
 25 I rejected, as cumulative, the Em
ployer™s offers to prove the fol-
lowing alleged trespass incidents: th
at employee Jean Eskenazi saw 
Chito soliciting authorization cards a
nd/or conferring with nurses in the 
8 SE patient care area three times prior to the election, the last two 1 to 

2 weeks before the election, that employee Violeta Husain saw Chito 
conferring with nurses in the patie
nt care area of 8 SE on three occa-
sions prior to the election (security was not present on any of these 

occasions), that Marilyn Bustaman
te saw CNA representatives on two 
occasions prior to the election repr
esentatives were occasionally ver-
bally resistant to expulsion,  
B. Confrontations with employees 
The Employer contends that th
e incidents described in Sec-
tion I, subparagraphs D and E, 
supra, (confrontation of two 
employees in the cafeteria, and the threat to Ms. Buehler in the 
elevator) also support Objection 
4 as they constitute intimida-
tion and threats to employees and create the impression that the 
Employer was not in control of 
its facility. For the reasons set 
forth above, I conclude that the two incidents did not create any 
impression of lost facility control. 
Accordingly, I recommend that Objection 4 be overruled. 
III. OBJECTION 
6 Objection 6 (with subparts) invol
ves allegations that the Un-
ion, by its agents, officials, 
and supporters unlawfully rewarded 
employees who supported the Un
ion with items of value. 
A: Petitioner Provided Food to Unit Employees 
During the critical period, CNA representatives brought food 
such as pastries and lunches to work areas of the Employer 
apparently when meeting or at
tempting to meet with employ-
ees. In 
B & D Plastics
, 302 NLRB 245 (1991), the Board ar-
ticulated a four-factor objective standard to determine whether 
a preelection grant of benefit im
properly tends to influence the 
outcome of an election: (1) the size of the benefit conferred in 
relation to the stated purpose for granting it; (2) the number of 

employees receiving it; (3) how employees reasonably would 
view the purpose of the benefit; and (4) the timing of the bene-
fit. The Board later noted that, in
 formulating the test, it did not 
overrule its ﬁlong line of cases hol
ding that ‚campaign parties, 
absent special circumstances, are legitimate campaign devices™ 
and that it will not set aside an election simply because the 
union or employer provided free food and drink to the employ-
ees.ﬂ 
Chicagoland Television News
, 328 NLRB 367, 367 
(1999), and cases cited therein. The Board has also noted that a 
petitioner™s providing ﬁfree, low cost meals to attendees at its 
organizational meetings
ﬂ is permissible. 
Hallandale Rehabilita-
tion & Convalescent Center
, 313 NLRB 835 fn.6 (1994). Here, 
the size of the benefit, the number of employees receiving it, 
and the timing neither singly no
r in combination objectively 
suggest that Petitioner™s culinary
 offerings tended to influence 
the outcome of the election. I fi
nd this conduct does not warrant 
setting aside the election. 
The Petitioner admittedly compensated employees who 
served as its observers for salary
 lost because they served as 
observers. No evidence was presented that any payment was 
disproportionate to an observer™
s usual pay rate, that the Peti-
tioner linked its payments to the way the observers would vote, 
or that the Petitioner intended the payments to influence the 
vote. See Easco Tools, 248 NLRB 700 (1980).
26 Indeed, several 
                                                          
 26 The Employer cited Eastco in support of this objection. However, 
the Eastco facts differ from the inst
ant situation. There, the union in-
formed three eligible voters that if 
they served as election observers for 
the Union they would be paid for their regular 8-hour workday even if 
they returned to work
 after the election. In
 S & C Security, Inc.
, 271 
NLRB 1300, 1301 (1984) cited by the Employer, the union observer 
was paid the equivalent of over 7 
hours of work even though he acted 
as observer on his day off and, thus
, required no reimbursement. Here, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 606 
employees who served as union obser
vers testified that they did 
not know they would be compensated for time lost until after 
the election. Union observers who served on a day or days 
when not scheduled to work rece
ived no compensation at all. I 
find no objectionable conduct in the Petitioner™s having com-
pensated its observers for lost wages.
27 Accordingly, I recommend that Objection 6 be overruled. 
IV. OBJECTIONS 
9 THROUGH 11 AND OBJECTION 
13 Objections 9 through 11 and objection 13 (with subparts) in-
volve related al
legations that the Union destroyed the fair op-
eration of the election process 
and election laboratory condi-
tions and interfered with the election: (1) by its use of campaign 
material and other communications
 that gave voters the impres-
sion that the federal, state and/
or local government and/or the 
National Labor Relations Board 
endorsed the selection of the 
Union as the bargaining representative, (2) by its officials, 
agents, and supporters making mate
rial misrepresentations of 
fact and law with respect to official NLRB processes, (3) by its 
agents, officials, and supporters te
lling eligible voters they were 
ineligible to vote, falsely telling voters the polls were closed, 
and telling voters that the lega
l effect of not voting was the 
same as voting ﬁno.ﬂ A. Union Campaign Material 
The campaign material complained of and period of distribu-
tion is described below:  
1. Distributed in October: fl
yers bearing the Union™s name 
and logo and a photograph of seve
ral employees seated beneath 
the NLRB seal in what appears to be a Board hearing room.  
2. Distributed in mid-November
: flyers representing that a 
California state senator and several California state assembly 
members supported the Union™s efforts to organize; flyers rep-
resenting that California™s attorney general told nurses that the 
ﬁlaw favors unionization.ﬂ  
3. Distributed on December 10: flyers falsely accusing Ms. 
Espejo of unlawful conduct as 
described in Section I, subsec-
tion I, above.  
4. Distributed during the week of December 9: flyers alleg-
edly misrepresenting the results of the Union™s negotiations 
with other employers.  
5. Distributed in November and December: union flyers stat-
ing the incorrect voting time se
nt to some employees™ homes.
28 In Midland National Life Insurance
, 263 NLRB 127 (1982), 
the Board returned to its Shopping Kart Food Marts
29 rule that 
it would not set aside an election because of misrepresentations 
unless the misrepresentations in
volved misuse of the Board™s 
election process or forged documents. Even misrepresentation 
                                                                                            
 union observers who served during n
onwork periods were not compen-
sated. 27 The Employer requests that I re
verse my ruling limiting the scope 
of its subpoena of union documents 
relating to prepetition payments 
made to employees. In the absence 
of some threshold evidence to sup-
port a belief that such payments were made, the subpoena constitutes a 
ﬁfishing expedition.ﬂ In re 
Coinmatch Laundry Corp., 337 NLRB 1286 
(2002). Therefore, I reject the Employer™s request. 
28 I declined to hear testimony regarding the truth or falsity of the 
flyers. 
29 228 NLRB 1311 (1971). 
of NLRB action is not a basis to 
set aside an election so long as 
a Board document has not been altered to give the impression 
that the Board endorses an elec
tion party. The Employer argues 
that item 1 above s
howing employees seated beneath the NLRB 
seal falsely suggested that the NLRB favored the Petitioner. 
However, the Board expressly tr
eats misstatements about Board neutrality the same as ot
her misrepresentations. 
Riveredge Hospital, 264 NLRB 1094 (1982)
30 (stating, ﬁ we see no sound 
reason why misrepresentations of Board action should be on 
their face objectionable or be treat
ed differently than other mis-
representations.ﬂ Id at 1095); TEG-LVI 326 NLRB 1469 
(1998). The misrepresentations alleged by the Employer in-
volve neither misuse of the Boar
d™s election process nor forged 
documents. They fall, therefore, 
within the precepts of Midland 
National Life Insurance, supra,
 and do not warrant setting aside 
the election. 
B. Direct contact with unit employees 
The Employer alleges that unide
ntified union representatives 
(1) in mid-November, told antiu
nion employees not to vote as 
such was the equivalent to voting against the Union and thus 
deterred voters from going to the polls, (2) during the election, 
falsely told potential voters that 
the polls were closed and thus 
deterred voters from going to the polls, and (3) on December 

13, falsely told employees they were ineligible to vote and thus 
deterred voters from going to the polls. I rejected the Em-
ployer™s offer to present two witn
esses to testify as to misrepre-
sentations made to them of el
ection times. Even assuming the 
accuracy of the proffered and alleged evidence, the Employer 
has cited no authority that su
ch conduct forms a basis for over-
turning an election. Accordingly, I recommend that Objections 9 through 11 and 
Objection 13 be overruled. 
V. OBJECTION 
12 Objection 12 (with subparts) i
nvolves allegations that the 
Union, by its officials, agents
, and supporters 
unlawfully used 
official NLRB documents or facsimiles thereof, including bal-
lots, to influence and/or alter the election results. The Employer 
contends that a compilation of circumstantial evidence leads to 
the conclusion that unofficial voting ballots were utilized in the 
voting. Essentially, the Employer
 argues that ballot box ﬁstuff-
ingﬂ or tampering occurred. The circumstantial evidence the 
Employer relies on is as follows: 
  1. On December 12, nurse 
supervisor Joey Zimmer-
man (Ms. Zimmerman) went to 
dinner at Jerry™s Deli with 
three nurses. Ms. Zimmerman could see three CNA repre-
sentatives/supporters seated at
 another table. At some 
point, Ms. Zimmerman noticed one of the CNA represen-
tatives was holding about half a ream of paper. Although 
Ms. Zimmerman could not see what, if anything, was 
printed on the paper, she could see it was a green color. 
The following day, Ms. Zimmerman attended the vote 
count. She saw that the ballots used by the NLRB in the 
election were the same size and the same green color as 
                                                          
 30 Supplementing 251 NLRB 196 (1980), enfd. as modified 789 F. 
2d 524 (7 superth Cir. 1986). 
 CEDARS-SINAI MEDICAL CENTER
 607
the paper carried by the CNA representative the previous 
evening. While serving as an observer, Ms. Tynan saw a 
voter come to the observer table with a green paper under 
her arm, but could not tell whether it was a per diem nurse 
assignment form, which was almost the identical shade of 
green, or a ballot.  
2. Employer election observer, Mercedes Mendez (Ms. 
Mendez), on several occasions 
during her four observation 
periods, saw unused ballots left
 unattended on the floor, on 
the table and on chairs. By ﬁunattended,ﬂ Ms. Mendez ap-
parently meant not within the actual physical possession of 
a Board agent, as she testified that the Board agents con-
trolled the ballots carefully. Ms. Mendez saw no voter go 
to the unattended ballots. Ms.
 Mendez observed that when 
voters arrived at the polling area, they were promptly 
checked in by observers and were given a ballot by a 
Board agent within a very short period of time. Employer 
observer, Francis Turner, (Mr. Turner), during the Decem-
ber 13, 5 to 9 a.m. voting session, saw unused ballots in a 
loose pile on the floor by a chair in the area behind the ob-
server tables. At times, no Board agent was nearby. Mr. 
Turner never saw anyone but a Board agent go to where 
the ballots were kept and never saw a ballot in anyone™s 
hand but that of the Board Agent or a voter about to vote. 
During her stints as observer, Ms. Tyner saw ballots in an 
open manila envelope underneath a chair behind the area 
between the observer tables at times when no Board agent 
was within 5 feet of the ballots.
31  3. At times only two Board 
agents were present to 
monitor the polls. There is no 
dispute that sometimes three 
Board agents were present in the voting area when the 
polls were open, and on other occasions, only two were 
present.  
4. Ms. Tyner voted on December 11 at 5:15 a.m. She 
did not, at the time of voting, form an impression that the 
person who handed her a ballot was not a Board agent. 

Later, when she served as an observer during the 5 to 9 
a.m. sessions of December 12 and 13, she recalled that she 
had received her ballot from a man seated at one of the ob-
server tables who was not wearing an identifying badge. 
She then formed an impression that the individual was not 
a Board agent. Ms. Tyner™s recollection in this regard was 
vague. In the absence of some corroborative evidence, I 
cannot give it any weight. I find, therefore, no evidence 
anyone other than Board agents handed out ballots to vot-
ers.  
5. The Employer contends
 that discrepancies and 
anomalies exist in the number 
of ballots shown on the of-
ficial tally and the number of ballots cast. The Region, af-
ter redacting names and identifying information from the 
eligible voter list marked by observers during the election, 
provided the parties with copies of the list. The parties 
stipulated that review of the 
list showed a count of 1321 or 
                                                          
 31 Ms. Tyner denied seeing any loose pile of blank ballots during the 
December 13, 5 a.m. to 9 a.m. session. Her testimony, in this regard, 
contradicts that of Mr. Turner. I do 
not credit Mr. Turner™s testimony of 
ﬁlooseﬂ ballots. 
1322 checked-off voters depending on whether the name 
of one voter is deemed to have been checked off. Only one 
mark appears next to the reda
cted voter name at page 38, 
line 7, of the copy of the voter eligibility list in evidence. 
After reviewing the questioned line, I conclude that al-
though only one check mark appears on the redacted list 
for that name, it constitutes a valid voter check-off. The 
number of unchallenged checked-off voters (1322) is the 
same as the total of votes cast for the Petitioner (695) and 
the number cast against the Petitioner (627). 
 Considerable and varied testimony was adduced from both 
employer and union observers concerning the location and 

maintenance of unm
arked ballots.  Considering the testimony as 
a whole, including the manner 
and demeanor of witnesses, except as specifically stated, I find 
no basis for crediting the testimony of one witness over an-
other. Even giving weight to th
e testimony of the Employer™s 
witnesses, I find the Employer presented no probative evidence 
that unofficial ballots were used in the voting, that the official 
ballots were ever out of the control of the Board agents, that the 
Board agents exhibited any care
lessness concerning the ballots, or that the ballots were misused or tampered with in any way. 
See 
Polymers, Inc
., 174 NLRB 282 (1969). Insofar as a dis-
crepancy exists in the tally of
 ballots, the Employer does not 
explain, and I cannot determin
e, how the discrepancy could 
provide evidence of ballot box stuffing or tampering or that 
improper balloting occurred. See 
Allied Acoustics, Inc
., 300 
NLRB 1181 (1990). I rejected the Em
ployer™s offer to present 
expert statistical evidence that
 the vote distribution during one 
50-ballot segment of the voti
ng wasŠstatisticallyŠabnormally 
in favor of the Petitioner, as I concluded the expert opinion 
would not be of probative value. Without probative evidence of 
some misconduct relating to the ballots, neither the discrepant 
tally nor the proffered statistic
al opinion affords evidence of 
improper voting. In sum, the evidence shows no discrepancy or 
anomaly that would raise a suspicion that ballot box ﬁstuffingﬂ 
or improper voting had occurred.
 As the objecting party, the 
Employer carries the burden ﬁto 
prove that there has been mis-
conduct that warrants setting aside the election. If the evidence 
is insufficient, then the Employer has failed to meet its burden.ﬂ 
Consumers Energy Co.
, 337 NLRB 752 (2002). The Employer 
has not carried its burden here. Accordingly, I recommend that 
Objection 12 be overruled. 
VI. OBJECTIONS 
14 THROUGH 
17 Objections 14 through 17 (with s
ubparts) relate to conduct at 
the election polls. The thrust of 
these objections is that the in-
tegrity of the election process 
herein was compromised. The 
Employer contends that the Peti
tioner, by its observers, main-
tained its own list of voters, en
gaged in electioneering and in-
appropriate communication with 
voters and observers, engaged 
in or gave the appearance of surveillance near the voting area 
during voting hours, left the voting area, tracked and transmit-
ted information to union supporters, remained in the vicinity of 
unattended ballots, and failed to
 conform to lawful election 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 608 
conduct rules.32 The test the Board applies when the election 
process integrity is challenged is whether the evidence raises a 
ﬁreasonable doubt as to the fairness and validity of the elec-
tion.ﬂ Sawyer Lumber Co
., 326 NLRB 1331 (1998) (and cases 
cited therein.)
33 A: Voting area layout and procedures 
Region 31 conducted the election herein on three consecu-
tive days with three voting sessions each day as follows: 
 Wednesday, 
December 11 
5 a.m. to 9 
a.m. 
11 a.m. to 3 
p.m. 4 p.m. to 8 
p.m. Thursday, 
December 12 
5 a.m. to 9 
a.m.   
11 a.m. to 3 
p.m. 4 p.m. to 8 
p.m. 5 a.m. to 9 
a.m.   
11 a.m. to 3 
p.m.   11 a.m. to 3 
p.m. 4 p.m. to 8 
p.m.  During the preelection conference and before each voting 
session, Board agent, Steve 
Alduenda (Mr. Alduenda), who 
supervised the election, instruct
ed observers not to keep notes 
or tallies of the voting but told them they could read books or 
magazines. The election was held in the Employer™s educational confer-
ence center, a room 90 to 100 feet long and 45 to 50 feet deep. 
Two observer tables were set up 
for voter identification. Signs 
designated one table as being fo
r voters with last names begin-
ning with the letters A through K and the other for voters with 
last names beginning with the 
letters L through Z. Four observ-
ers sat at each table: two for the Petitioner and two for the Em-
ployer. For most of the voting 
sessions, four voting booths were available to voters. The ballot box was positioned on a table 
against the wall opposite the observers. 
Individuals arriving at the polls
 were asked to show their 
employee badges to the observe
rs who matched and checked 
off names on the voter eligibility list. 
B: Unattended Ballots, the Presence of only two Board Agents 
at the Polls, Failure of Union Observers to Wear Identifying 
Buttons, and Voter Instruction Given by Union Observers 
(Subparts 1, 15, and 16) 
Essentially, this objection is that the Board agents conduct-
ing this election did not follow 
established guidelines for moni-
toring unused ballots or overseeing the polling area and ob-
server conduct. Part of the Empl
oyer™s evidence underlying this 
                                                          
 32 Ms. Tyner denied seeing any loose pile of blank ballots during the 
December 13, 5 a.m. to 9 a.m. session. Her testimony, in this regard, 
contradicts that of Mr. Turner. I do 
not credit Mr. Turner™s testimony of 
ﬁlooseﬂ ballots.  Match the eligib
ility list. When the voters asked ob-
servers to check under their married names, and the names were veri-
fied, observers permitted the voters 
to vote without challenge. Other-
wise, the objection regarding voter identification was not litigated. 
Accordingly, I decline to consider this newly raised objection. 
Fleet-Boston Pavilion, 333 NLRB 655, 656 (2001) (citing 
Precision Products 
Group, 319 NLRB 640, 641 (1995) and 
Iowa Lamb
, 275 NLRB 185 
(1985). 
33 Subparts 2, 3, and 4 allege, respectively, that a voter was handed a 
ballot by a union observer rather th
an a Board agent, that unofficial 
ballots were produced by the Union and used at the election, and that 
discrepancies exist between the number of voters voting and the ballots 
cast. These allegations are discussed in section V above. 
allegation is set forth at section V, herein. Other evidence in-
cludes the testimony of Lisa 
West Noble (Ms. Noble), em-
ployer observer at the December 
11, 5 a.m. to 9 a.m. session, 
who testified that on two to th
ree occasions, union observers 
gave instructions to voters, telling them to take a ballot into the 
voting booth, mark it, and deposit it into the ballot box. She 
also observed union observers take
 breaks, one of whom left for 
about 20 seconds and spoke to an employee just outside the 
polling area who had already voted. Employer observer Mer-
cedes Mendez (Ms. Mendez) observed that Board agent, Mr. 
Alduenda, left the polling area 
for about 20 minutes, followed 
about five minutes later by a
nother Board agent who was gone 
for 5 to 10 minutes. During that period, only one Board agent 
remained in the polling area. The remaining Board agent 
stepped briefly behind a rolling partition where a refreshment 
table was set up.34 No voters appeared during the time the 
Board agent was behind the partition as, according to Ms. 
Mendez, ﬁIf someone came in, we
 would have alerted her.ﬂ Ms. 
Mendez saw no voter or observer do anything with or to the 
blank ballots. 
Board agents sometimes socializ
ed with observers during pe-
riods when no voters were in the polling area. During one of the 
sessions, a Board agent reportedl
y felt unwell and lay down in a 
curtained recess for about an hour, leaving two Board agents on 
duty in the polling area. 
Union observer Joao Da Silva (Mr. Da Silva) who served at 
the December 13, 5 to 9 a.m. and 11 a.m. to 3 p.m. sessions, 
left the session on several occasions. According to Mr. Da 
Silva, during his brief absences, he used his cell phone to an-
swer pages from his wife and a fri
end. On one oc
casion, he was 
wearing his union observer button when he left. There is no 
evidence to controvert his explanation for his absences or to 
suggest that the voting was in any way affected by his absences 
or by his wearing the observer button during one of them. 
In order to set aside an election on the basis of a Board 
agent™s conduct, the facts must 
raise a reasonable doubt as to 
the fairness and validity of the election. Failure to follow guide-
lines will not warrant setting aside an election absent a reason-
able doubt as to the fairness and validity of the election. 
Con-sumers Energy C.o
, supra; Rheems Mfg. Co
., 309 NLRB 459 (1992). Here, there is no evidence of any impropriety in the 
Board agents™ conduct as set fort
h above that could reasonably 
be supposed to affect the electio
n or to destroy the appearance 
of the Board™s impartiality. As to the oversight of blank ballots, 
there is no evidence that the lo
cation of unused ballots or the 
occasional presence of only two (and on one brief occasion, 
only one) Board agents created any doubt about the fairness 
and validity of the election. Se
veral observers for both parties 
were always present at the polls, and it is clear that the observ-
ers, particularly the Employer™s, were attentive to all aspects of 
the election proceedings. There is no evidence that anyone 
tampered with any of the unmarked ballots; indeed, there is no 
evidence that anyone other than Board agents touched the un-
                                                          
 34 In its posthearing brief, the Employer states, ﬁSometimes, the 
Board agents left the voting room alt
ogether.ﬂ Insofar as this assertion 
suggests that all Board agents were
 absent from the voting room at 
some point during the voting sessions, it is inaccurate. 
 CEDARS-SINAI MEDICAL CENTER
 609
marked ballots until they were handed to eligible voters. The 
Employer™s reliance on 
Hook Drugs, Inc.
, 117 NLRB 846, 848 
(1957), is misplaced. In that case,
 unlike the instant situation, 
the Board agent and all observe
rs inadvertently abandoned an 
unsealed package of blank ballots at a polling location for some 
20 minutes. Notwithstanding the absence of any evidence of 
impropriety, because of the possibility of irregularity, the Board 
set aside the election in Hook. Here, in addition to the absence 
of impropriety, the blank ballots were always within the over-
sight of Board agent(s) and observers. As to observers speaking 
to employees while taking breaks, there is no evidence that any 
exchange related to 
the election or was other than innocuous. 
See Sawyer Lumber Co., supra at
 1334. Similarly, there is no 
evidence or basis for inference that observers instructing voters, 
on rare occasions, to take thei
r ballots into the voting booth, 
mark them, and deposit them in
to the ballot box could have 
compromised the fairness or 
validity of the election. 
C. Failure of Observers to Initial the Seal on the Ballot Box at 
the Conclusion of the Final Voting Session (Subpart 5) 
Following the conclusion of the voting on Friday, December 
13, the observers did not sign the ballot box. The box remained 
in the custody of the Board agent at all times. 
Assuming that the failure of observers to initial the ballot 
box following the election constitutes an election irregularity, 
the Board has stated that possibility of irregularity alone does 
not ﬁraise a reasonable doubt as to the fairness and validity of 
the election.ﬂ 
Sawyer Lumber Co
., supra at 1332. The evidence 
establishes that the ballot box
 was never unattended but was 
always watched over by a combination of observers and Board 
agent[s]. The number of ballots 
cast is consistent with the ob-
servers™ eligibility list check-offs, showing that no extra ballots 
were cast. There is no evidence that anyone tampered with the 
ballot box or that there was any other security breach of the 
ballot box. In similar circumstances, the Board has concluded 
that the integrity of an election was not compromised. 
Sawyer Lumber Co
., supra at 1332 and fn. 8. See also, 
Queen Kapiolani 
Hotel, 316 NLRB 655 (1995). I conclude likewise. 
D. Electioneering at the Poll
s (subparts 6, 7, and 14) 
The Employer alleges that a flyer disparaging the Em-
ployer™s CEO was posted in the vicinity of the polls, that during 
the election, two prounion nurses cheered loudly and made 
victory gestures immediately after voting, and that a union 
observer held a union button in plain view of voters while sit-
ting at the observers™ table and 
attempted to engage an em-
ployer observer in a discussion about benefits. 
At a time when at least ten voters were in line, Ms. Noble 
observed two female voters to cast their ballots and then cheer 

loudly, ﬁYeah, union. Way to go. Great!ﬂ The two voters asked 
Mr. Alduenda when they would know that the Union won. Mr. 
Alduenda said, ﬁThe election ends
 on Friday. Then we will be 
counting the ballots. We will have the results then, and you can 
contact the nursing office.ﬂ After he answered, the two voters 
left the voting area. 
During the December 13, 5 a.m.
 to 9 a.m. session, union ob-
server, Mr. Da Silva observed to employer observer Mr. Turner 
that the Employer™s benefits ﬁsuc
kedﬂ and that there were better 
ones available. Mr. Turner i
mmediately discouraged the con-
versation, telling Mr. Da Silva it was not the time to discuss the 
matter.
35 There is no evidence any voter was in the area at the 
time. Ms. Tyner, who served as employer observer during that 
session, testified that all obser
vers stopped talking when people 
walked into the voting room. 
The Board prohibits electioneering at or near election polls but 
does not apply a per se rule. The Board examines evidence of 
electioneering to determine whether it interfered with voter free 
choice, applying such factors as ﬁwhether the conduct occurred 
within or near the polling place . . 
. the extent and nature of the 
alleged electioneering, and whether it is conducted by a party to 
the election or by employees . . . or contrary to the instructions of 
the Board agent.ﬂ 
Boston Insulated Wire & Cable Co.
36 Further, 
the Board™s rule in 
Milchem, 170 NLRB 362 (1968) prohibits 
ﬁprolonged conversations between representatives of any party to 
the election and voters waiting to
 cast ballots.ﬂ The Board will 
automatically set aside an election for such conduct without in-
quiring into the nature of the conversations. 
As to the cheering voters, I cannot infer that their behavior 
interfered with voter free choice. Although the conduct oc-
curred within the polling area, no observer was involved, no 
prolonged conversation or inte
raction occurred, and only a 
small fraction of the voting co
mplement could have observed 
the incident. The two voters spontaneously and briefly cele-
brated after casting their ballots, an unsurprising occurrence in 
a vigorously contested campaign and one unlikely to sway 
watching voters. See 
Midway Hospital Medical Center
, 330 
NLRB 1420 fn. 1 (2000). That is not conduct sufficient to set 
aside an election. 
As to Mr. Da Silva™s comments to a co-observer about bene-
fits, even accepting Mr. Turner
™s account, there is no evidence 
that he engaged in any prolonged conversation with voters 
waiting to cast ballots, that he attempted to communicate a 
prounion message to voters, or th
at his statements interfered 
with employees™ free choice. Ibid. Accordingly, I cannot con-

clude that any electioneering occurred to warrant setting aside 
the election. 
E. Maintenance of a Separate Voting List and Observer Recor-
dation of Voter Information (subparts 8, 9, 10, 11, and 12) 
Mr. Da Silva had an electronic 
device called a personal digi-
tal assistant, sometimes known as 
a ﬁPalm Pilotﬂ (herein called 
PDA) with him during his observation session. No witness 
observed what was on the PDA screen, but Mr. Da Silva was 
observed using the stylus to t
ouch the screen. An employer 
observer pointed out Mr. Da Silva™s PDA use to Board agent, 
Mr. Alduenda, who said that Mr. Da Silva was playing com-
puter games, which was okay. Employer observer, Mr. Turner, 
overheard Mr. Da Silva ask a Board agent if he could transcribe 
numbers from his beeper to his Palm Pilot, which the Board 
agent said was permissible.  
                                                          
 35 Mr. Da Silva™s account of this conversation differs somewhat from 
that of Mr. Turner. Mr. Da Silva test
ified that he only mentioned that if 
he moved to Denver and got a job with benefits, he would take up 
skiing. He denied saying the Employ
er™s benefits ﬁsucked.ﬂ I find it 
unnecessary to resolve this testimonial conflict. 
36 259 NLRB 1118, 1119 (1982) enfd. 703 F.2d 876 (5th Cir. 1983). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 610 
When voters came into the polling area, Mr. Da Silva put the 
PDA away. Some employer observers recalled that Mr. Da 
Silva only put the PDA down when
 voters came to his table to 
have their names checked off but otherwise used the PDA 
while voters were in the polling area. Mr. Da Silva testified that 
he played video games on th
e PDA during the voting session 
but never when voters were in the polling area. I credit Mr. Da 
Silva™s testimony and find that 
he did not use the PDA when 
voters were in the polling area. 
During the course of the hearin
g, a technical expert exam-
ined Mr. Da Silva™s PDA and provided a summary of its con-
tents including a list of all PDA files, which summary I re-
viewed in camera. Nothing in the summary of findings or in the 
listed PDA files suggests that Mr. Da Silva kept any list or 
record of voters on his PDA. In fact, nothing in the summary of 
findings or in the listed PDA files reveals any information rele-
vant to the objections. Consequently, there is no evidence to 
controvert Mr. Da Silva™s testimony as to the purpose for which 
he used the PDA, and I have no 
reason to doubt his testimony. I 
credit his account of his PDA use while he served as a union 
observer during the election. 
Ms. Mendez, during the December 
13, 11 a.m. to 3 p.m. ses-
sion, saw a union observer wri
ting from time to time on a 
newspaper even when voters were in the room. Ms. Mendez 
could not see what the observer was writing and said nothing 
about it to any Board agent. This
 testimony probably refers to 
Union observer Ms. Drilon, who te
stified she read a newspaper 
and worked a crossword puzzle when no voters were in the 
polling area. Considering all the evidence and testimony on this 
subject, I specifically credit Ms. Drilon™s testimony that she 
neither read the newspaper nor worked the crossword when she 
realized voters had entered the polling area. Ms. Mendez also 
observed another union obser
ver named Mariano Mendoza (Mr. Mendoza) write a voter™s 
name on a newspaper about 5 
minutes after the voter had left. Ms. Mendez could not recall if 
any voter was present at that time. 
During the session she served as union observer, Rosary C. 
Castro-Olega (Ms. Castro) fi
lled out a scholastic book order 
form for her children. I credit 
Ms. Castro™s testimony that she 
never wrote on it when she saw voters were in the room. Al-
though employer observer Rachel 
Keller opined that Ms. Cas-
tro™s writing was more extensive than the book order form 
could justify, there is no evidence that Ms. Castro kept a voter 
list or that any voter could re
asonably have drawn that infer-
ence. 
The only list of voters to be maintained in Board-conducted 
elections is the official voter eligibility list. The keeping of any 
other voter list is grounds in itsel
f for setting aside an election if 
ﬁit can be shown or inferred fr
om the circumstances that the 
employees knew that their names were being recorded. And 
this is so even when there has been no showing of actual inter-
ference with the voters™ free choice.ﬂ 
Days Inn Management 
Co., 299 NLRB 735, 737 (1992).  
See also 
Cross Pointe Paper Corp
., 330 NLRB 658 (2000) 
and Masonic Homes of California
, 258 NLRB 41 (1981). The 
Board has focused on what voters observed and whether they 
could reasonably have inferred th
at their names were recorded. 
Indeck Energy Services
, 316 NLRB 300 (1995), citing 
South-
land Containers, 312 NLRB 1087 (1993). In its posthearing 
brief, the Employer asserts, ﬁThe Union failed to establish that 
voters did not see Union observers recording information.ﬂ 
However, that is not the Petit
ioner™s burden. As the objecting 
party, the Employer carries th
e burden to prove misconduct that 
warrants setting aside the election. Consumers Energy Com-
pany, supra. Here, there is no evidence that any observer kept 
any list of persons who voted asid
e from the official eligibility 
list on which voters™ names were checked off as they received 
ballots. There is also no evidence that employees believed their 
names were being recorded. The Employer points out that voter 
perception is critical and that
 some voters entering the polling 
area undoubtedly perceived, at least briefly, union observers 
Ms. Castro with a book order form, Mr. Mendoza and Ms. 
Drilon with newspapers, and Mr
. Da Silva with his PDA. I 
agree it is likely some voters may have seen that. However, 
credible evidence establishes that each observer put aside any 
diversionary object as soon 
as they saw voters approach. 
Viewed objectively, it is likely
 that voters, including other ob-
servers, perceived the actuality: that observers whiled away 
down time in innocuous pursuits. There is no basis for finding 
that voters could reasonably have 
inferred that their names were 
being recorded on unauthorized lis
ts. The Employer has failed 
to meet its burden in this regard. 
G. Signaling Among Voters and Observers (Subpart 13) 
Several employer observers perceived voters pound or tap 
the ballot box after casting their 
ballots as detail
ed in the fol-
lowing:   Name Voting Ses-
sion(s) and 

Table Conduct Observed 
Lisa Noble Dec. 11, A K 
table 5 to 9 
a.m., 
Fifteen voters during 
the course of the 
session rhythmically 
pounded or tapped 
the ballot box three 

to five taps after 
casing ballots. Ap-
proximately eight of 

those times two un-
ion observers re-
sponded, ﬁthank 

you.ﬂ 
 CEDARS-SINAI MEDICAL CENTER
 611
Erika McCormick 
Dec. 11, L-Z 
table 11 a.m. 
to 3 p.m. 
During times when 
prospective voters 
were in the voting 
area, about 40 % of 

the voters tapped the 
ballot box and then 
made eye contact 

with union observers 
who waved, smiled, 
nodded, and/or 

winked. Ten to Fif-
teen voters also gave 
ﬁthumbsupﬂ sign.
37 Ms. McCormick 
told a Board Agent 

of the tapping and 
that it could be un-
derstood as a signal. 

The Board agent 
said that there was 
not tampering, it 

was a problem. 
Mercedes 
Mendez December11, 
A Œ K table 4 Œ 
8 p.m. 

Dec. 12, A Œ K table  
11 a.m. Œ 3 

p.m. Dec. 13, 
A Œ K table  
11 a,m., - 3 
p.m.  
L Œ Z table  

4 p.m. Œ 8 p.m. 
 Observed that voters 
tapped the side or 
top of the ballot box 

two to three times 
when casting their 
ballots. The voters 

then made eye con-
tact with and/or 
nodded to observers. 
Francis 

Turner 
Dec. 13, A Œ K table  

5 a.m. Œ 9 a.m. 
Saw and heard 75 Œ 
100 voters tap the 

top of the ballot box 
after casting the 
ballot and then took 

toward the observer 
tables. Saw Mr. Da 
Silva nod or 

ﬁsmirk.ﬂ38 He said 
                                                          
 37 On cross-examination, Ms. Mc
Cormick testified that union ob-
servers returned the ﬁthumbs-upﬂ signs. Her testimony was vague and 

somewhat vacillatory, e.g., she initi
ally said both union observers had 
made the sign but then said she wasn™t sure that both had. I find this 
witness™ memory too tenuous to conclude that observers did, in fact, 

make any ﬁthumbs-upﬂ gestures. 
38 Mr. Turner initially testified that
 the tapping voters looked at Mr. Da 
Silva after casting their ballots but 
admitted, under cross-examination, 
that he could not tell whom the voters looked at. 
nothing to any 
Board agent about it. 
Rachel Kel-ler Dec. 13, L Œ Z 
 table  
5 a.m. Œ 9 a.m. 
Heard tapping on 
the ballot box after 
voters cast ballots 

and formed an im-
pression that the 
voters cast ballots 

and formed an im-
pression that the 
voters then looked 

over their shoulders 
at union observers. 
Did not see union 

observers respond. 
Tina Tyner Dec. 12, L Œ Z 
5 a.m. to 9 
a.m. Dec. 13 L 

- Z 5 a.m. to 9 
a.m 
Did not notice any 
tapping during the 
Dec. 12 session.  At 

the Dec. 13 session, 
after being alerted 
by Rachel Keller, 

noticed about 50% 
of the voters tapping 
on the box as they 
cast their heads after 
casting their ballots 

and nodded and/or 
smiled. During the 
Dec. 13 session, 

noticed some tap-
pers look at the table 
where Mr. Da Silva 

sat. Saw Mr. Da 
Silva ﬁmak[e] 
glances toward 

themﬂ and smile or 
smirk or nod.
39                                                            
 39 I give little weight to Ms. Tyner™s testimony of seeing Mr. Da 
Silva™s responses. It is unlikely that she could reliably have seen Mr. 
Da Silva™s expression as she had to move her chair back to be able to 
see him, which she did not do when checking in voters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 612 
Natividad 
Portugal 
Dec. 11, L Œ Z 
table 5 a.m. to 
9 a.m. Dec. 13, 
A Œ K table 8 

a.m. to 9 a.m. 
as relief ob-
server 11 a.m. 

to 3 p.m. 
At all three sessions, 
noticed voters tap-
ping on the ballot 
box in a pattern of 

one to two times 
when casting their 
votes, then smiling 

or grinning at the 
observers. Some 
also said ﬁSee you 

later.ﬂ   Union observers Ms. Castro, 
Ms. Wood, and Ms. Drilon, 
heard no ballot box tapping during the sessions they attended. 
The Employer contends that 
ballot box tapping as described 
by its observers constituted a concerted and conspiratorial 
communication among union observers and voters. That is an 
inference unsupported by the evidence. Although some em-
ployer observers noticed a tapp
ing pattern among ballot casters, 
other union observers perceived no any such pattern, and em-
ployer observer Ms. Tynan did not notice the pattern until Ms. 
Keller called it to her attention.
 I do not discount observer tes-
timony of hearing ballot box ta
pping. There were undoubtedly 
tapping sounds at the ballot box as
 voters cast their ballots, but 
there is no clear evidence that a general pattern of tapping oc-
curred. There is also no evidence of any preplanned communi-
cation and no basis for supposing that
 voters in line noticed the 
tapping, or drew any inferences from it if they did, or were 
thereby influenced in their voting. With regard to post-voting 
signals, it is likely that many vo
ters made gestures of acknowl-
edgment to observers such as
 smiles or nods. The Board has 
stated that a ﬁchance, isolat
ed, innocuous comment or inquiryﬂ 
between voters and observers will not ﬁnecessarily void the 
election.ﬂ Milchem, supra at 363; Sawyer Lumber Co., supra at 
1334 and cases cited therein. Th
e brief, innocuously amiable 
gestures described by the employer observers herein do not rise 
to the level of the conduct prohibited by Milchem. Although a 
voter gave a ﬁthumbs-upﬂ sign af
ter casting the ballot, such a 
gesture is no more likely to signal support for the Union than 
for the Employer, and was not, in any event, a communication 
by any party agent. See 
Brinks Incorporated
, 331 NLRB 46 
(2000) (union observer, in additi
on to other objectionable con-
duct, gave ﬁthumbs-upﬂ signals to prospective voters.) 
In sum, the evidence does not establish that there were any 
irregularities in the conduct of 
this election to cast doubt on the 
validity of the results. None of
 the evidence presented in sup-
port of Objections 14 through 17, 
either individually or cumula-
tively, raises any r
easonable doubt about the integrity of the 
election. Accordingly, I recomme
nd that Objections 14 through 
17 be overruled. 
VII. OBJECTIONS 
18 AND 19 Objections 18 and 19 (with subpart
s) relate to misrepresenta-
tions allegedly made by the Peti
tioner and the unauthorized use 
of employee photographs and 
statements. Those allegations 
have been dealt with in Secti
ons I and IV herein. For the rea-
sons stated in Sections I and 
IV, I recommend that Objections 
18 and 19 be overruled 
CONCLUSION Based on the above, I recommend that the Employer™s objec-
tions, in their entirety, be overruled and that this matter be re-
manded to the Regional Director for appropriate action.
40                                                          
 40 Pursuant to the provisions of Section 102.69 of the Board's Rules 
and Regulations, Series 8, as amende
d, within 14 days from the date of 
issuance of this Recommended Decision,
 either party may file with the 
Board in Washington D.C. an original and eight copies of exceptions 

thereto. Immediately upon the filing 
of such exceptions, the party filing 
same shall serve a copy thereof upon 
the other parties and shall file a 
copy with the Regional Director. If 
no exceptions are filed thereto, the 
Board may adopt this Recommended Decision. 
 